DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 13, 15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 19: Ineligible 
The broadest reasonable interpretation of the claim encompasses a computer system (e.g., hardware such as processor and memory) that determines if a transaction is properly accepted or rejected. The system is directed to a machine, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of a deposit transaction device comprising a processor and a non-transitory computer-readable storage medium; the non-transitory computer-readable storage medium comprising deposit transaction device executable instructions; a validation server comprising a server processor and a server non-transitory computer- readable storage medium; the server non-transitory computer-readable storage medium comprising server executable instructions; the deposit transaction device executable instructions executed by the processor from the non-transitory computer-readable storage medium causing the processor to perform first operations comprising: suspending a deposit transaction for a deposit; reading a Magnetic Ink Character Recognition (MICR) encoded line of a check by the deposit transaction device by decoding the MICR encoded line and identifying an issuer of the check, a bank associated with the check, and an account number of the issuer with the bank, an amount of the check, and a date of the check; sending an out-of-band message, via a network transaction, having identifying information for the deposit to the validation server without exposing information regarding an issuer associated with the deposit in the network transaction by hashing issuer information for the issuer associated with the deposit into a hash value and providing the hash value to the validation server, providing the amount of the check to the validation service, providing a name of a depositor for the check to the validation service, providing the date of the check the validation service, and providing a location associated with the deposit transaction device to the validation service, wherein the validation service searches on the hash value to obtain registered information for the issuer and texts an authorization request to a device of the issuer with the amount of the check, the name of the depositor, and the location of the deposit transaction device; and terminating or resuming the deposit transaction based on a response received from the validation server within a set period of time; the server executable instructions executed by the server processor from the server non-transitory computer-readable storage medium causing the server processor to perform second operations comprising: identifying the issuer of the deposit using the identifying information and the hash value; texting the authentication request to the device of  the issuer in real time to obtain a real-time authorization for the deposit from the issuer who authorizes the depositor associated with the deposit to process the deposit transaction at the deposit transaction device during the suspending by the deposit transaction device executable instructions of the deposit transaction device; and supplying the response to the deposit transaction device based on a reply received from the issuer or based on a preference associated with an issuer account of the issuer indicating that authorization to process the deposit is to be granted when the server executable instructions is unable to obtain the reply from the issuer within the set period of time.  These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  That is, other than reciting “a system” or “a deposit transaction device,” nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.  These limitations are mental processes or organizing human activities (Step 2A1 – Yes).      
Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional limitation of using a computer to perform the steps.  The validation server in the steps is recited at a high level of generality, i.e. as a generic processor performing a generic computer function of processing data.  This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea (Step 2A2 – No). 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).  As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
	Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: No). The claim is not patent eligible.  
the recited abstract idea (Step 2B: No). The claim is not patent eligible.  
The analysis above applies to all statutory categories of the invention including claim 13.  Furthermore, the dependent claims 15, 17-18, and 20 do not resolve the issues raised in the independent claim 13.  
Claim 15 recites wherein requesting further includes providing an image of the check to the validation service.  This limitation is also part of the abstract idea identified in claim 13, and is similarly rejected under the same rationale as claim 13, supra.
Claim 17 recites wherein terminating further includes activating a camera on the deposit transaction device and capturing an image of the depositor when the reply indicated that the issuer has associated the check with fraudulent activity.  This limitation is also part of the abstract idea identified in claim 13, and is similarly rejected under the same rationale as claim 13, supra.
Claim 18 recites wherein resuming further includes sending an image of the check and deposit transaction details to a clearing house when the deposit transaction is a not on-us transaction relative to a financial institution associated with the deposit transaction device.  This limitation is also part of the abstract idea identified in claim 13, and is similarly rejected under the same rationale as claim 13, supra.
Claim 20 recites wherein the deposit transaction device is: an Automated Teller Machine (ATM), a Self-Service Terminal (SST), a Point-Of-Sale (POS) terminal, a tablet device, a phone, or a wearable processing device.  These limitations are also part of the abstract idea identified in claim 19, and is similarly rejected under the same rationale as claim 19, supra.
Accordingly, claims 13, 15, and 17-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive. 
Applicant claims that MICR encoded lines are not human readable and hash values are not usable through human activity. Examiner disagrees. MICR is just a form of optical character recognition (OCR) which is common.  Further, check cashing is a fundamental economic practice. The courts have used the phrases “fundamental economic practice” to describe concepts relating to the economy and commerce.  Fundamental economic principles or practices include hedging, insurance, and mitigating risks.
The term "fundamental" is not used in the sense of necessarily being "old" or "well-known." See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept); In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice"); In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential) (claims to a new method of allocating returns to different investors in an investment fund was a fundamental economic concept). However, being old or well-known may indicate that the practice is fundamental. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 219-20, 110 USPQ2d 1981-82 (2014) (describing the concept of intermediated settlement, like the risk hedging in Bilski, to be a "‘fundamental economic practice long prevalent in our system of commerce’" and also as "a building block of the modern economy") (citation omitted); Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010) (claims to the concept of hedging are a "fundamental economic practice long prevalent in our system of commerce and taught in any introductory finance class.") (citation omitted); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1313, 120 USPQ2d 1353, 1356 (2016) ("The category of abstract ideas embraces ‘fundamental economic practice[s] long prevalent in our system of commerce,’ … including ‘longstanding commercial practice[s]’").
An example of a case identifying a claim as reciting a fundamental economic practice is Bilski v. Kappos, 561 U.S. 593, 609, 95 USPQ2d 1001, 1009 (2010). The fundamental economic practice at issue was hedging or protecting against risk. The applicant in Bilski claimed "a series of steps instructing how to hedge risk," i.e., how to protect against risk. 561 U.S. at 599, 95 USPQ2d at 1005. The method allowed energy suppliers and consumers to minimize the risks resulting from fluctuations in market demand for energy. The Supreme Court determined that hedging is "fundamental economic practice" and therefore is an "unpatentable abstract idea." 561 U.S. at 611-12, 95 USPQ2d at 1010.
Another example of a case identifying a claim as reciting a fundamental economic practice is Bancorp Services., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 103 USPQ2d 1425 (Fed. Cir. 2012). The fundamental economic practice at issue in Bancorp pertained to insurance. The patentee in Bancorp claimed methods and systems for managing a life insurance policy on behalf of a policy holder, which comprised steps including generating a life insurance policy including a stable value protected investment with an initial value based on a value of underlying securities, calculating surrender value protected investment credits for the life insurance policy; determining an investment value and a value of the underlying securities for the current day; and calculating a policy value and a policy unit value for the current day. 687 F.3d at 1270-71, 103 USPQ2d at 1427. The court described the claims as an "attempt to patent the use of the abstract idea of [managing a stable value protected life insurance policy] and then instruct the use of well-known [calculations] to help establish some of the inputs into the equation." 687 F.3d at 1278, 103 USPQ2d at 1433 (alterations in original) (citing Bilski).
The claims also do not represent a practical application of the abstract claims.  Unlike Banc, where the claims were focused on a specific improvement in how the computer functioned, the claim here merely uses the computer as a tool to perform the abstract concepts. Therefore, based on the similarity of the concept described in this claim to abstract idea identified by the courts, claim 1 is directed to an abstract idea (Step 2A: Yes).  The court also emphasized that the "directed to" inquiry applies a filter to claims, when interpreted in view of the specification, based on whether their character as a whole is directed to a patent ineligible concept. The Federal Circuit cautioned against describing a claim at a high level of abstraction untethered from the language of the claim when determining the focus of the claimed invention.  
Further, in Enfish, the court asked whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), or instead on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool. To make the determination of whether these claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification. Specifically, the court identified the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements.
The Federal Circuit in Enfish stated that certain claims directed to improvements in computer related technology, including claims directed to software, are not necessarily abstract (Step 2A). The court specifically noted that some improvements in computer-related technology, such as chip architecture or an LED display, when appropriately claimed, are undoubtedly not abstract. Explaining that software can make non-abstract improvements to computer technology just as hardware can, the court noted that claims directed to software, as opposed to hardware, also are not inherently abstract.
In the instant claims, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.
Lastly, the claims do not provide an inventive concept.  As discussed above, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer.  Even when viewed as whole, nothing in the claim adds significantly more (i.e. inventive concept) to the abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691